DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 25 January 2022, with respect to the rejection(s) of claims 1-19 and 21 under 35 U.S.C. 103 have been fully considered in light of the new claim amendments and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tarkkala et al. (US 2007/0011453 A1).
Tarkkala discloses a system that attempts to establish a trusted relationship between two mutually unknown communication parties.  The system includes receiving, by a verifier V, the proof-of-work P(w)-proof of work value- and the input sets M and A from the prover (Para. 120, 121), wherein the prover computes a bitstring s as a result of a pseudo-random function h-work function- being applied on the created data set A-particular input-, applies a mapping function m-work function- for mapping an arbitrary bitstring to a problem instance, solves the problem instance, and generates the proof-of-work for the solving of the problem instance (Para. 116, 117, 119).  The created data set A may include an identifier for the prover P, an identifier for the verifier V, a salt S_1, and auxiliary data such as a timestamp and/or a message to be sent to verifier V (Para. 113).  The timestamp may be checked for validity in order to determine whether the proof-of-work is sufficiently fresh (Para. 132).  The prover P derives a computationally hard problem from some set identifying a session q between prover P and verifier V (Para. 134).  The basic idea is to allow prover P to introduce a new session to verifier V using a proof-of-work (Para. 139).

Claim Interpretation
The following includes the examiner’s interpretations and/or suggestions for portions of the claims.
It should be noted that regarding the “computer storage medium” of claims 17-20, it has been determined that the medium is statutory subject matter.  The specification of the instant application states “computer storage media excludes modulated data signals as well as that described with respect to communication media” at paragraph 82. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 10, 13-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson et al. (US 2017/0237766 A1) in view of Tarkkala et al. (US 2007/0011453 A1) and further in view of Meriac (US 2017/0237770 A1).
Regarding claim 1, Mattson teaches a system, comprising: 
a processor, i.e. a processor (Fig. 7, el. 710) of a security server computer (Fig. 1, el. 104), and a memory, e.g. memory (Fig. 7, el. 720); a storage device (Fig. 7, el. 730), having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: 
receive a proof of work value from a particular session of a client computer, i.e. a client computer (Fig. 1, el. 102), wherein the proof of work value is calculated by the particular session of the client computer based, at least in part, upon a work function and a particular input received from a service connected to the particular session, e.g. executing countermeasures at the client computer and sending the results to the security server (Para. 113, 128, 129); wherein the countermeasures are Proof of Work code and may be associated with a network configuration, device, browser, user, malware, attack, website, content, or one or more characteristics of the client computer (Para. 66, 88, 89, 112); a hash generating function (Para. 79); and
calculate a probability that the particular session is trustworthy based, at least in part, upon the proof of work value, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Para. 160).
Mattson does not clearly teach the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer; and providing feedback to the particular session of the client computer based, at least in part, upon the calculated probability, wherein the feedback comprises an update to the work function.
Tarkkala teaches the system to:  receive a proof of work value from a particular session of a client computer, i.e. a prover P (Fig. 1), wherein the proof of work value is calculated by the particular session of the client computer, based, at least in part, upon a work function and a particular input received from a service connected to the particular session, the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer, e.g. receiving, by a verifier V, the proof-of-work P(w)-proof of work value- and the input sets M and A from the prover (Para. 120, 121); wherein the prover computes a bitstring s as a result of a pseudo-random function h-work function- being applied on the created data set A-particular input-, applies a mapping function m-work function- for mapping an arbitrary bitstring to a problem instance, solves the problem instance, and generates the proof-of-work for the solving of the problem instance (Para. 116, 117, 119); wherein the created data set A may include an identifier for the prover P, an identifier for the verifier V, a salt S_1, and auxiliary data such as a timestamp and/or a message to be sent to verifier V (Para. 113); prover P derives a computationally hard problem from some set identifying a session q between prover P and verifier V (Para. 134).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson to include the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer, using the known method of computing, by the prover, a bitstring s as a result of a pseudo-random function h being applied on the created data set A, applying a mapping function m for mapping an arbitrary bitstring to a problem instance, solving the problem instance, and generating the proof-of-work for the solving of the problem instance, as taught by Tarkkala, in combination with the Proof of Work system of Mattson, for the purpose of establishing a trusted relationship between unknown communication parties in whatever environment with a respective architecture, (Tarkkala-Para. 109), while also ensuring that the proof-of-work is sufficiently fresh (Tarkkala-Para. 132).
Mattson in view of Tarkkala does not explicitly teach to provide feedback to the particular session of the client computer based, at least in part, upon the calculated probability, wherein the feedback comprises an update to the work function.
Meriac teaches receiving a proof of work value from a particular session of a client computer, e.g. a device (Fig. 2, el. 10, 12), wherein the proof of work value is calculated by the particular session of the client computer based, at least in part, upon a work function and a particular input received from a service connected to the particular session, e.g. receiving, from the device, the solution to the task (Para. 77, 78, 94, 95, 100, 147); receiving a partial solution (Para. 178); wherein the task is a Proof of Work task (Para. 70); a hash function that utilizes a nonce and a device identifier of the device (Para. 106, 111, 119, 138-140); wherein the communication may also include a timestamp to define a validity period for the communication and/or the task (Para. 108); 
calculating a probability that the particular session is trustworthy based, at least in part, upon the proof of work value, e.g. undertaking the hash function to determine if the solution is correct (Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential and determining if a trust threshold is reached (Para. 181, 188); and 
providing feedback to the particular session of the client computer based, at least in part, upon the calculated probability, wherein the feedback comprises an update to the work function, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Para. 84, 86, 97, 156, 174, 188, 189, 196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala to include providing feedback to the session of the client computer based, at least in part, upon the calculated probability, wherein the feedback comprises an update to the work function, using the known method of reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device, as taught by Meriac, in combination with the Proof of Work system of Mattson in view of Tarkkala, for the purpose of mitigating denial-of-service attacks on devices (Meriac-Para. 1), while also allowing sessions with devices that have minimal computational resources by adjusting the task complexity and/or task type (Meriac-Para. 176).

Regarding claim 2, Mattson in view of Tarkkala in view of Meriac teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: when the calculated probability is greater than a session threshold, perform an action associated with the particular session, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Mattson-Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Mattson-Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Mattson-Para. 160); 
Also note Meriac discloses undertaking the hash function to determine if the solution is correct (Meriac-Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential, determining if a trust threshold is reached, and allowing connection/performing a requested function if the threshold is reached (Meriac-Para. 181, 188, 198, 200).

Regarding claim 4, Mattson in view of Tarkkala in view of Meriac teaches wherein the action associated with the particular session comprises at least one of limiting user interactions or sandboxing user interactions, e.g. determining that the solution is invalid and rejecting, terminating, or not accepting the request (Mattson-Para. 130-132); 
Also note Meriac discloses rejecting connection/performing a requested function if the threshold is not reached or incorrect solutions are received (Meriac-Para. 181, 188, 197, 198, 200).

Regarding claim 5, Mattson in view of Tarkkala in view of Meriac teaches wherein the update to the work function comprises a different work function provided to the particular session, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Meriac-Para. 84, 86, 97, 156, 174, 188, 189, 196).

Regarding claim 6, Mattson in view of Tarkkala in view of Meriac teaches wherein the update to the work function comprises a change to frequency or complexity of calculation of the proof of work value by the particular session, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Meriac-Para. 84, 86, 97, 156, 174, 188, 189, 196).

Regarding claim 9, Mattson in view of Tarkkala in view of Meriac teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: provide the work function to the particular session, wherein the work function comprises a hashing work function, e.g. sending the one or tests and one or more countermeasures to the client device (Mattson-Para. 101, 112); a hash generating function (Mattson-Para. 79); 
Also note Meriac discloses a hash function that utilizes a nonce and a device identifier of the device (Meriac-Para. 106, 111, 119, 138-140).

Regarding claim 10, the claim is analyzed with respect to claims 1 and 2.

Regarding claim 13, Mattson in view of Tarkkala in view of Meriac teaches wherein the update to the work function comprises a different work function provided to the particular session, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Meriac-Para. 84, 86, 97, 156, 174, 188, 189, 196).

Regarding claim 14, Mattson in view of Tarkkala in view of Meriac teaches wherein the update to the work function comprises a change to frequency of calculation of the proof of work value by the particular session, e.g. decreasing or increasing the period of time for which the task is valid (Meriac-Para. 116, 117, 190).

Regarding claim 15, Mattson in view of Tarkkala in view of Meriac teaches further comprising: providing the work function to the particular session, e.g. a hash generating function (Mattson-Para. 79); 
Also note Meriac discloses a hash function that utilizes a nonce and a device identifier of the device (Meriac-Para. 106, 111, 119, 138-140);
Also note Tarkkala discloses wherein the prover computes a bitstring s as a result of a pseudo-random function h-work function- being applied on the created data set A, and applies a mapping function m-work function- for mapping an arbitrary bitstring to a problem instance (Tarkkala-Para. 116, 117, 119); prover P derives a computationally hard problem from some set identifying a session q between prover P and verifier V (Tarkkala-Para. 134).

Regarding claim 16, Mattson in view of Tarkkala in view of Meriac teaches wherein the work function comprises a naïve work function, an Nth order elliptic curve intersections work function, or a hashing work function, e.g. sending the one or tests and one or more countermeasures to the client device (Mattson-Para. 101, 112); a hash generating function (Mattson-Para. 79); 
Also note Meriac discloses a hash function that utilizes a nonce and a device identifier of the device (Meriac-Para. 106, 111, 119, 138-140).

Regarding claim 17, the claim is analyzed with respect to claim 1.

Regarding claim 18, the claim is analyzed with respect to claim 2.

Regarding claim 21, Mattson in view of Tarkkala in view of Meriac teaches all elements of claim 10.
Mattson further teaches further comprising:  receiving another proof of work value from another session of the client computer, wherein the another proof of work value is calculated by the another session of the client computer based, at least in part, upon the work function and another input received from the service, e.g. executing countermeasures at the client computer and sending the results to the security server (Para. 113, 128, 129); wherein the countermeasures are Proof of Work code and may be associated with a network configuration, device, browser, user, malware, attack, website, content, or one or more characteristics of the client computer (Para. 66, 88, 89, 112); a hash generating function (Para. 79); wherein the countermeasures may be selected based on the characteristics of a particular client device that is requesting content and/or based on the type of the content requested (Para. 77, 89);
calculating another probability that the another session is trustworthy based, at least in part, upon the another proof of work value, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Para. 160); and
when the calculated another probability is greater than another session threshold, performing another action associated with the another session, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Para. 160).
Mattson does not clearly teach the another input being specifically associated with the another session and different from the particular input provided by the service to the particular session; and providing other feedback to the another session of the client computer based, at least in part, upon the calculated another probability, wherein the other feedback comprises another update to the work function.
Tarkkala teaches receiving another proof of work value from another session of the client computer, wherein the another proof of work value is calculated by the another session of the client computer based, at least in part, upon the work function and another input received from the service, the another input being specifically associated with the another session and different from the particular input provided by the service to the particular session, e.g. receiving, by a verifier V, the proof-of-work P(w)-proof of work value- and the input sets M and A from the prover (Para. 120, 121); wherein the prover computes a bitstring s as a result of a pseudo-random function h-work function- being applied on the created data set A-particular input-, applies a mapping function m-work function- for mapping an arbitrary bitstring to a problem instance, solves the problem instance, and generates the proof-of-work for the solving of the problem instance (Para. 116, 117, 119); wherein the created data set A may include an identifier for the prover P, an identifier for the verifier V, a salt S_1, and auxiliary data such as a timestamp and/or a message to be sent to verifier V (Para. 113); wherein the timestamp may be validated to prove the proof-of-work to be sufficiently fresh (Para. 132); prover P derives a computationally hard problem from some set identifying a session q between prover P and verifier V which allows the prover P to introduce a new session to verifier V (Para. 134, 138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson to include the another input being specifically associated with the another session and different from the particular input provided by the service to the particular session, using the known method of computing, by the prover, a bitstring s as a result of a pseudo-random function h being applied on the created data set A, applying a mapping function m for mapping an arbitrary bitstring to a problem instance, solving the problem instance, and generating the proof-of-work for the solving of the problem instance, as taught by Tarkkala, in combination with the Proof of Work system of Mattson, for the purpose of establishing a trusted relationship between unknown communication parties in whatever environment with a respective architecture, (Tarkkala-Para. 109), while also ensuring that the proof-of-work is sufficiently fresh (Tarkkala-Para. 132).
Mattson in view of Tarkkala does not explicitly teach to providing other feedback to the another session of the client computer based, at least in part, upon the calculated another probability, wherein the other feedback comprises another update to the work function.
Meriac teaches receiving another proof of work value from another session of the client computer, wherein the another proof of work value is calculated by the another session of the client computer based, at least in part, upon the work function and another input received from the service, e.g. receiving, from the device, the solution to the task (Para. 77, 78, 94, 95, 100, 147); receiving a partial solution (Para. 178); wherein the task is a Proof of Work task (Para. 70); a hash function that utilizes a nonce and a device identifier of the device (Para. 106, 111, 119, 138-140); wherein the communication may also include a timestamp to define a validity period for the communication and/or the task (Para. 108); after termination of the connection 55, the IoT device transmits a communication with a task (Para. 86); 
calculating another probability that the another session is trustworthy based, at least in part, upon the another proof of work value, e.g. undertaking the hash function to determine if the solution is correct (Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential and determining if a trust threshold is reached (Para. 181, 188); 
providing other feedback to the another session of the client computer based, at least in part, upon the calculated another probability, wherein the other feedback comprises another update to the work function, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Para. 84, 86, 97, 156, 174, 188, 189, 196); and
when the calculated another probability is greater than another session threshold, performing another action associated with the another session, e.g. undertaking the hash function to determine if the solution is correct (Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential, determining if a trust threshold is reached, and allowing connection/performing a requested function if the threshold is reached (Para. 181, 188, 198, 200)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala to include providing other feedback to the another session of the client computer based, at least in part, upon the calculated another probability, wherein the other feedback comprises another update to the work function, using the known method of reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device, as taught by Meriac, in combination with the Proof of Work system of Mattson in view of Tarkkala, for the purpose of mitigating denial-of-service attacks on devices (Meriac-Para. 1), while also allowing sessions with devices that have minimal computational resources by adjusting the task complexity and/or task type (Meriac-Para. 176).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Tarkkala in view of Meriac and further in view of Colangelo (US 2019/0303448).
Regarding claim 3, Mattson in view of Tarkkala in view of Meriac teaches all elements of claims 1 and 2.
Mattson in view of Tarkkala in view of Meriac further teaches frustrating ratings or results manipulation (Mattson-Para. 199).
Mattson in view of Tarkkala in view of Meriac does not clearly teach wherein the action associated with the particular session comprises increasing at least one of a view count in a live video or increasing a quantity of views.
Colangelo teaches wherein an action associated with the particular session comprises increasing at least one of a view count in a live video or increasing a quantity of views, e.g. tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination (Para. 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Meriac to include wherein the action associated with the particular session comprises increasing at least one of a view count in a live video or increasing a quantity of views, using the known method of tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination, as taught by Colangelo, in combination with the method of frustrating ratings or results manipulation using Proof of Work of Mattson in view of Tarkkala in view of Meriac, for the purpose of obtaining more accurate viewing statistics.

Regarding claim 12, Mattson in view of Tarkkala in view of Meriac teaches all elements of claim 10.
Mattson in view of Tarkkala in view of Meriac further teaches frustrating ratings or results manipulation (Mattson-Para. 199).
Mattson in view of Tarkkala in view of Meriac does not clearly teach wherein the action associated with the particular session comprises increasing a quantity of views.
Colangelo teaches wherein the action associated with the particular session comprises increasing a quantity of views, e.g. tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination (Para. 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Meriac to include wherein the action associated with the particular session comprises increasing a quantity of views, using the known method of tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination, as taught by Colangelo, in combination with the method of frustrating ratings or results manipulation using Proof of Work of Mattson in view of Tarkkala in view of Meriac, for the purpose of obtaining more accurate viewing statistics.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Tarkkala in view of Meriac and further in view of Cormode et al. (US 2012/0066383 A1).
Regarding claim 7, Mattson in view of Tarkkala in view of Meriac teaches all elements of claim 1.
Mattson in view of Tarkkala in view of Meriac further teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to:  provide the work function to the particular session, e.g.  sending the one or tests and one or more countermeasures to the client device (Mattson-Para. 101, 112); performing the tests at the client device and sending the results to the server (Mattson-Para. 58, 59, 88, 104, 106), wherein the tests and countermeasures may be a challenge (Mattson-Para. 128).
Mattson in view of Tarkkala in view of Meriac does not explicitly teach wherein the work function comprises a naïve work function.
Cormode teaches the work function comprises a naïve work function, e.g. using a naïve algorithm that simply sends every single element to the coordinator (Para. 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Meriac to include the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: provide the work function to the particular session, wherein the work function comprises a naïve work function, using the known method of using a naïve algorithm that simply sends every single element to the coordinator, as taught by Cormode, in combination with the method of using Proof of Work of Mattson in view of Tarkkala in view of Meriac, for the purpose of enabling the system to utilize different algorithms, thereby improving the efficiency and security of the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Tarkkala in view of Meriac and further in view of Bartolucci et al. (US 2020/0389292 A1).
Regarding claim 8, Mattson in view of Tarkkala in view of Meriac teaches all elements of claim 1.
Mattson in view of Tarkkala in view of Meriac further teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: provide the work function to the particular session, e.g. sending the one or tests and one or more countermeasures to the client device (Mattson-Para. 101, 112).
Mattson in view of Tarkkala in view of Meriac does not clearly teach wherein the work function comprises an Nth order elliptic curve intersections work function.
Bartolucci teaches providing the work function to the particular session, wherein the work function comprises an Nth order elliptic curve intersections work function, e.g. utilizing proof-of-work (Para. 62); utilizing an elliptic curve that has a prime order n for verification (Para. 117, 124); intersection of the curve (Para. 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Meriac to include the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: provide the work function to the particular session, wherein the work function comprises an Nth order elliptic curve intersections work function, using the known method of utilizing an elliptic curve that has a prime order n for verification, as taught by Bartolucci, in combination with the method of using Proof of Work of Mattson in view of Tarkkala in view of Meriac, for the purpose of improving the reliability and usability of cryptographically-enforced assets (Bartolucci-Para. 1).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Tarkkala in view of Meriac in view of Colangelo and further in view of Cvinar (US 2020/0065853 A1).
Regarding claim 11, Mattson in view of Tarkkala in view of Meriac teaches all elements of claim 10.
Mattson in view of Tarkkala in view of Meriac further teaches frustrating ratings or results manipulation (Mattson-Para. 199).
Mattson in view of Tarkkala in view of Meriac does not clearly teach wherein the action associated with the particular session comprises increasing a view count in a live video.
Colangelo teaches wherein the action associated with the particular session comprises increasing a view count in a video, e.g. tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination (Para. 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Meriac to include wherein the action associated with the particular session comprises increasing a view count in a video, using the known method of tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination, as taught by Colangelo, in combination with the method of frustrating ratings or results manipulation using Proof of Work of Mattson in view of Tarkkala in view of Meriac, for the purpose of obtaining more accurate viewing statistics.
Mattson in view of Tarkkala in view of Meriac in view of Colangelo does not explicitly teach a live video.
Cvinar teaches wherein the action associated with the particular session comprises increasing a count in a live video, e.g. live video feeds (Para. 58); allowing a user to view/vote for a live video feed when determining that the user is not a bot (Para. 129-131, 133, 149, 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Meriac in view of Colangelo to include wherein the action associated with the session comprises increasing a view count in a live video, using the known method of allowing a user to view/vote for a live video feed when determining that the user is not a bot, as taught by Cvinar, in combination with the method of frustrating ratings or results manipulation using Proof of Work of Mattson in view of Tarkkala in view of Meriac in view of Colangelo, for the purpose of allowing results to be fair and determined by real netizens instead of bot or automated accounts (Cvinar-Para. 150).

Regarding claim 19, the claim is analyzed with respect to claim 11.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jakobsson et al. “PROOFS OF WORK AND BREAD PUDDING PROTOCOLS (EXTENDED ABSTRACT)—The publication discloses the verifier initiates the Proof-of-Work (POW) by sending to the client (prover) the pair (i,y), where I is a session identifier and y=h(r||i) (page 269, third paragraph).

Lin et al. “A Unified Framework for Concurrent Security:  Universal Composability from Stand-alone Non-malleability”—The publication discloses at the onset of a concurrent execution, Z outputs a session-identifier sid that all receivers in the concurrent puzzle execution receive as input (Para. 185, Sec. 4.1, fourth paragraph).

Emigh et al. (US 8,112,483 B1)—Emigh discloses a system that determines whether a response to a challenge is correct, and, if not, creating a new challenge with the same degree of difficulty or a higher degree of difficulty (Fig. 21; Col. 20, lines 30-56).

Brown et al. (US 2019/0230391 A1)—Brown discloses a system that determines whether a view came from a bot and excluding the metrics when it is determined that a bot was used (Para. 29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




26 April 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498